UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q/A (Amendment No.1) T Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended December 31, 2007 OR £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-25509 First Federal Bankshares, Inc. (Exact name of Registrant as specified in its charter) Delaware 42-1485449 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 329 Pierce Street, Sioux City, Iowa 51101 (Address of principal executive offices) (Zip Code) 712-277-0200 (Registrant's telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þNO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filer þ Non-accelerated filer o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). YES oNO þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 8, 2008 Common Stock, $.01 par value 3,303,971 FIRST FEDERAL BANKSHARES, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements of First Federal Bankshares, Inc. and Subsidiaries 1 Consolidated Statements of Financial Condition at December 31, 2007 and June 30, 2007 Consolidated Statements of Operations for the three and six month periods ended December 31, 2007 and 2006 2 Consolidated Statements of Changes in Stockholders’ Equity for the three and six month periods ended December 31, 2007 and 2006 3 Consolidated Statements of Comprehensive Income (Loss) for the three and six month periods ended December 31, 2007 and 2006 4 Consolidated Statements of Cash Flows for the six month periods ended December 31, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 28 ITEM 4. Controls and Procedures 29 PART II. OTHER INFORMATION 29 ITEM 1. Legal Proceedings 29 ITEM 1A. Risk Factors 30 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults upon Senior Securities 30 ITEM 4. Submission of Matters to a Vote of Security Holders 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 31 Signatures 32 Explanatory Note This Amendment No. 1 on Form 10-Q/A ("Form 10-Q/A") to the Company's Quarterly Report on Form 10-Q for the period endedDecember 31, 2007,is being filed with the U.S. Securities and Exchange Commission to restate the Company’s Consolidated Financial Statements as of and for the three and six month periods endedDecember 31, 2007.The purpose is to provide corrected Consolidated Statements of Financial Condition, Consolidated Statements of Income, Consolidated Statements of Changes in Stockholders' Equity, Consolidated Statements of Comprehensive Income and Consolidated Statements of Cash Flows.
